UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1915



In re:   MARTIN F. SALAZAR,

                      Petitioner.



                 On Petition for Writ of Mandamus.
                     (No. 1:06-cr-00123-MBS-1)


Submitted:   December 15, 2011              Decided:   December 19, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Martin F. Salazar, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Martin F. Salazar petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

pending motions.         He seeks an order from this court directing

the district court to act.           Our review of the district court’s

docket    reveals    that   the   district    court     recently    denied   the

motions.        Accordingly, because the district court has already

ruled, we deny the mandamus petition as moot.              We grant leave to

proceed    in    forma   pauperis.     We    dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                PETITION DENIED




                                       2